Case 1:20-cv-21171-KMW Document 7 Entered on FLSD Docket 04/03/2020 Page 1 of 10



                              UNITED STATES DISTRICTR COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 20-CV-21171-KMW

     DOUG LONGHINI,

            Plaintiff,
     vs.

     MANGLAR, LLC.,

            Defendant

     ___________________________________ /

           DEFENDANT MANGLAR LLC’S MOTION TO DISMISS PLAINTIFF’S
            COMPLAINT, OR, IN THE ALTERNATIVE, MOTION TO STRIKE
                  PLAINTIFF’S DEMAND FOR ATTORNEYS’ FEES


            COMES NOW, the Defendant, MANGLAR, LLC (hereinafter referred to as

     “MANGLAR”), by and through its undersigned counsel, and pursuant to Federal Rule of

     Civil Procedure 12(b)(6) and 12(b)(7), respectfully moves this Honorable Court for an

     Order dismissing Plaintiff’s Complaint or alternatively to strike the Plaintiff’s demand for

     attorneys’ fees, and in support thereof, states: follows:

                                         INTRODUCTION

            This is an action filed by the Plaintiff, DOUG LONGHINI, against MANGLAR,

     the owner of a small, commercial shopping center in Doral, Florida (the “Property”),

     asserting claims of inaccessibility and other alleged violations of the Americans With

     Disabilities Act (hereinafter the “ADA”) against seven of the twelve tenants at the

     Property. MANGLAR is the owner the Property and acts a landlord to its tenants,

     however, it does not own, operate or otherwise manage any of the businesses that are its

     tenants.
Case 1:20-cv-21171-KMW Document 7 Entered on FLSD Docket 04/03/2020 Page 2 of 10
                                                                                 Longhini v. Manglar, LLC
                                                          Manglar’s Motion to Dismiss Plaintiff’s Complaint
                                                                              Case No. 20-CV-21171-KMW

          In the seventy-two (72) paragraph complaint,1 the Plaintiff specifically identifies

     seven (7) tenants at the shopping center who, he claims, are in violation of the ADA; to

     wit:

          (1) La Fontana Steakhouse. See, Complaint [DE 3] at pp. 5-7 at ¶¶ 19(A)(i) and

               (B)(i-xi);

          (2) Maido Restaurant. See, Complaint [DE 3] at pp. 7-9 at ¶¶ 19(A)(i) and (B)(i-v);

          (3) Mazza Restaurant. See, Complaint [DE 3] at pp. 9-10 at ¶¶ 19(A)(i) and (B)(i-v);

          (4) Los Verdes Restaurant. See, Complaint [DE 3] at pp. 10-11 at ¶¶ 19(A)(i) and

               (B)(i-ii);

          (5) My Roods. See, Complaint [DE 3] at pp. 11-12 at ¶¶ 19(A)(i-iv);

          (6) China King Restaurant. See, Complaint [DE 3] at pp. 12-13 at ¶¶ 19(A)(i-v); and

          (7) Don Pan Restaurant. See, Complaint [DE 3] at pp. 13-15 at ¶¶ 19(A)(i) and (B)(i-

               ix).

               Plaintiff’s Complaint alleges that the aforementioned seven Tenants are

     responsible for a variety of violations of the ADA that exist within their rented space.

     For Example, with respect to the first Tenant identified by the Plaintiff, La Fontana

     Steakhouse, the Complaint contains twelve (12) separate paragraphs alleging ADA

     violations for: improper bar counter height; improper signage for the bathrooms;

     improper door hardware (two, separate paragraphs related to same); missing grab bars in

     the toilet area (two, separate paragraphs related to same); trashcan obstruction in floor

     space; improper knee and toe clearances (two, separate paragraphs related to same);

     improper paper towel dispenser height; improper location of toilet flush valve; and


     1
         Twenty-six numbered paragraphs and forty-six subparagraphs, seventy-two in total.


                                                         2
Case 1:20-cv-21171-KMW Document 7 Entered on FLSD Docket 04/03/2020 Page 3 of 10
                                                                          Longhini v. Manglar, LLC
                                                   Manglar’s Motion to Dismiss Plaintiff’s Complaint
                                                                       Case No. 20-CV-21171-KMW

     improper maneuver clearance. See, Complaint [DE 3] at pp. 5-7 at ¶¶ 19(A)(i) and (B)(i-

     xi)

            MANGLAR, the only named Defendant herein, cannot opine as to whether these

     claims are true or not, but it can certainly state as a matter of fact that the claims made by

     the Plaintiff are directed solely at La Fontana Steakhouse (and not MANGLAR). The

     Defendant, as owner/landlord of the shopping center, has no ownership, control of or

     responsibility for the management or operation of La Fontana Steakhouse or that of any

     other of its tenants. Accordingly, any ADA violations (or other violations) that exist, or

     may exist, at any rented space (such as that with La Fontana Steakhouse) are the sole

     responsibility of the Tenant. Accordingly, should the Plaintiff wish to proceed with its

     claims for ADA violations, La Fontana Steakhouse is a required party to said lawsuit.

            The similarities between the allegations made by the Plaintiff against La Fontana

     Steakhouse and the other six Tenants is striking and clearly establishes that the Plaintiff is

     seeking relief from the landlord – when the landlord is without the means to give such

     relief as it does not own, operate, control or manage any of the individual Tenant units

     where the Plaintiff claims ADA violations exist.

            To be clear, of the seventy-two paragraphs in the Complaint, only one has any

     possible connection to the Property owner, to wit: “[t]he Plaintiff had difficulty entering

     tenant spaces without assistance, as the entrance thresholds are too high. There are

     threshold rises in excess of ½ inch at the tenant entrances, violating Section 4.13.8 of the

     ADAAG and Section 404.2.5 of the 2010 ADA Standards, whose resolution is readily

     achievable.” See, Complaint [DE 3] at p. 5 at ¶ 19(A)(i). This allegation may, or may

     not, trigger any responsibility of the part of the Property owner, regardless however, same



                                                   3
Case 1:20-cv-21171-KMW Document 7 Entered on FLSD Docket 04/03/2020 Page 4 of 10
                                                                          Longhini v. Manglar, LLC
                                                   Manglar’s Motion to Dismiss Plaintiff’s Complaint
                                                                       Case No. 20-CV-21171-KMW

     is vague and unclear as where the alleged violation exists (i.e., inside or outside of the

     demised space). Standing alone, this is the only alleged fact in the entire Complaint that

     may be applicable and assertable against the Property owner.

             Additionally, Longhini failed to make any pre-suit demand to MANGLAR which

     may have allowed it the opportunity to investigate the claim and remedy same without

     need of filing the instant action.

             In short summary, the Plaintiff has sued MANGLAR for the alleged violations of

     seven independent and separate businesses (all separate legal entities) who are tenants at

     the Property, but has intentionally failed to name any of them as a Defendants in this

     lawsuit. Each of the seven tenants are required parties to this lawsuit.



                                           ARGUMENT

     I.      Plaintiff’s Complaint Contains Mere Conclusions Devoid of Well-Pled
             Factual Allegations; Plaintiff Fails to Join Rule 19 Parties

             A. Fed. R. Civ. P. 12(b)(6)

             Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short

     and plain statement of the claim showing that the pleader is entitled to relief.” This

     pleading standard “does not require ‘detailed factual allegations,’ but it demands more

     than an unadorned, the-defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal,

     556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

     (2007)). A pleading that asserts mere “labels and conclusions” or “a formulaic recitation

     of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. And “on the

     assumption that all the allegations are true (even if doubtful in fact),” the factual

     allegations pleaded “must be enough to raise a right to relief above the speculative level.”


                                                  4
Case 1:20-cv-21171-KMW Document 7 Entered on FLSD Docket 04/03/2020 Page 5 of 10
                                                                            Longhini v. Manglar, LLC
                                                     Manglar’s Motion to Dismiss Plaintiff’s Complaint
                                                                         Case No. 20-CV-21171-KMW

     Id. “Threadbare recitals of the elements of a cause of action, supported by mere

     conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

             To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

     sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

     face.’” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

     plaintiff pleads factual content that allows the court to draw the reasonable inference that

     the defendant is liable for the misconduct alleged.” Id. This plausibility determination is

     “a context-specific task that requires the reviewing court to draw on its judicial

     experience and common sense.” Id. at 679. “But where the well-pleaded facts do not

     permit the court to infer more than the mere possibility of misconduct, the complaint has

     alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. (brackets in

     original) (quoting Fed. R. Civ. P. 8(a)(2)). “The Supreme Court has employed a ‘two-

     pronged approach’ in applying the foregoing principles: first, a reviewing court should

     eliminate any allegations in the complaint that are merely legal conclusions; and second,

     where there are well-pleaded factual allegations, ‘assume their veracity and then

     determine whether they plausibly give rise to an entitlement to relief.’” Boyd v. Warden,

     Holman Correctional Facility, 856 F.3d 853, 864 (11th Cir. 2017) (quoting Iqbal, 556

     U.S. at 679).

             Of the seventy-two paragraphs in the Complaint, only one has any possible

     connection to the Property owner, to wit: “[t]he Plaintiff had difficulty entering tenant

     spaces without assistance, as the entrance thresholds are too high. There are threshold

     rises in excess of ½ inch at the tenant entrances, violating Section 4.13.8 of the ADAAG

     and Section 404.2.5 of the 2010 ADA Standards, whose resolution is readily achievable.”



                                                    5
Case 1:20-cv-21171-KMW Document 7 Entered on FLSD Docket 04/03/2020 Page 6 of 10
                                                                           Longhini v. Manglar, LLC
                                                    Manglar’s Motion to Dismiss Plaintiff’s Complaint
                                                                        Case No. 20-CV-21171-KMW

     See, Complaint [DE 3] at p. 5at ¶ 19(A)(i). This allegation may, or may not, trigger any

     responsibility of the part of the Property owner – as same is likely the sole responsibility

     of the tenant – this Defendant is simply unable to ascertain same based on the vague and

     unclear statement made by the Plaintiff as to where the alleged violation exists (i.e.,

     inside or outside of the demised space; inside or outside of the tenant’s front door; inside

     or outside (or on top of, perhaps) the tenant’s flooring; etc.). Standing alone, this is the

     only alleged fact in the entire Complaint that may be directed at the Property owner, but it

     is itself nothing other than a mere possibility of misconduct.

              For these reasons, the Plaintiff’s Complaint should be dismissed pursuant to Fed.

     R. Civ. P. 12(b)(6).

              B. Fed. R. Civ. P. 12(b)(7)

          Even assuming arguendo that Plaintiff has a viable cause of action under the ADA

     against the Defendant, MANGLAR (the owner of the Property), the Plaintiff is

     confronted with yet another fatal defect subjecting his Complaint to dismissal, to-wit:

     Plaintiff has failed to join the proper and necessary parties that are responsible for all of

     the alleged ADA violations asserted in the Complaint. To be clear, the Plaintiff

     specifically identified seven (7) tenants at the shopping center who, he claims, are in

     violation of the ADA; to wit:

          (1) La Fontana Steakhouse; 2

          (2) Maido Restaurant; 3

          (3) Mazza Restaurant; 4


     2
         See, Complaint [DE 3] at pp. 5-7 at ¶¶ 19(A)(i) and (B)(i-xi).
     3
         See, Complaint [DE 3] at pp. 7-9 at ¶¶ 19(A)(i) and (B)(i-v).


                                                   6
Case 1:20-cv-21171-KMW Document 7 Entered on FLSD Docket 04/03/2020 Page 7 of 10
                                                                          Longhini v. Manglar, LLC
                                                   Manglar’s Motion to Dismiss Plaintiff’s Complaint
                                                                       Case No. 20-CV-21171-KMW

          (4) Los Verdes Restaurant; 5

          (5) My Roods; 6

          (6) China King Restaurant; 7 and

          (7) Don Pan Restaurant. 8

     Incredibly, however, none of these tenants are named Defendants in this lawsuit. It is

     critical to note also that none of the conditions that exist in any of the demised spaces can

     be modified or changed by the named Defendant, MANGLAR. Thus, most respectfully,

     this Honorable Court could not presently grant the Plaintiff any effective relief in this

     action from this Defendant whatsoever, as none of the alleged violations are within its

     custody or control.

              Rule 12(b)(7) provides that a party may present by motion the defense that the

     complaint should be dismissed “for failure to join a party under Rule 19.” Fed. R. Civ. P

     12(b)(7). District courts addressing a motion to dismiss under Rule 12(b)(7) and Rule 19

     undergo a two-step inquiry. The first step is to determine whether the absent party is a

     “required party” within the meaning of Rule 19. See Molinos Valle del Cibao v. Lama,

     633 F.3d 1330, 1344 (11th Cir. 2011). If the absent party is “required” and can be joined,

     then “the court must order that the person be made a party.” Fed. R. Civ. P 19(a)(2). In

     step two, if the absent party is “required” but cannot be joined, then the court must



     4
         See, Complaint [DE 3] at pp. 9-10 at ¶¶ 19(A)(i) and (B)(i-v).
     5
         See, Complaint [DE 3] at pp. 10-11 at ¶¶ 19(A)(i) and (B)(i-ii).
     6
         See, Complaint [DE 3] at pp. 11-12 at ¶¶ 19(A)(i-iv).
     7
         See, Complaint [DE 3] at pp. 12-13 at ¶¶ 19(A)(i-v).
     8
         See, Complaint [DE 3] at pp. 13-15 at ¶¶ 19(A)(i) and (B)(i-ix).


                                                   7
Case 1:20-cv-21171-KMW Document 7 Entered on FLSD Docket 04/03/2020 Page 8 of 10
                                                                          Longhini v. Manglar, LLC
                                                   Manglar’s Motion to Dismiss Plaintiff’s Complaint
                                                                       Case No. 20-CV-21171-KMW

     consider if, “in equity and good conscience, the action should proceed among the existing

     parties or should be dismissed.” Fed. R. Civ. P. 19(b).

            The seven (7) tenants against whom the Plaintiff alleges violated the ADA can be

     joined to this action and should be joined in this action as the allegations are made against

     them and not the named Defendant. For these reasons, the Plaintiff’s Complaint should

     also be dismissed pursuant to Fed. R. Civ. P. 12(b)(7) and Plaintiff should be required to

     join La Fontana Steakhouse, Maido Restaurant, Mazza Pizzeria, Los Verdes Restaurant,

     My Roots, China King and Don Pan Restaurant as necessary and proper party-defendants

     to this action under Fed. R. Civ. P. 19.

     II.    (Alternative) The Plaintiff’s Demand For Attorneys’ Fees Should Be Stricken

            In the alternative, the Plaintiff’s demand for attorneys’ fees should be stricken,

     based upon his failure to provide the Defendant with any pre-suit notice of the alleged

     ADA violations and, thus, denying the Defendant in the opportunity to cure same prior to

     triggering any attorneys’ fees claim. Although a pre-suit notice of the alleged ADA

     violation is not a prerequisite to filing an ADA lawsuit, a growing number of courts have

     held that attorneys’ fees may not be awarded under the ADA if the plaintiff failed to

     provide a pre-suit warning notice and a reasonable opportunity to cure the alleged

     violation. See, Doran v. Del Taco, Inc., 373 F. Supp. 2d 1028, 1029 & 1033-34 (C.D.

     Cal. 2005)(attorneys fees are not recoverable under the ADA “in the absence of a pre-

     litigation unambiguous warning notice and a reasonable opportunity to cure the [alleged]

     violation”); Rodriguez v. Investco, LLC, 305 F. Supp. 2d 1278, 1282, n. 14 (M.D. Fla.

     2004)(“One might reasonably ask whether attorneys’ fees should be awarded where no

     effort is made pre-suit to obtain voluntary compliance.”). As stated by Judge Presnell in



                                                  8
Case 1:20-cv-21171-KMW Document 7 Entered on FLSD Docket 04/03/2020 Page 9 of 10
                                                                           Longhini v. Manglar, LLC
                                                    Manglar’s Motion to Dismiss Plaintiff’s Complaint
                                                                        Case No. 20-CV-21171-KMW

     Rodriguez, pre-suit settlements do not invest plaintiff’s counsel with an entitlement to

     attorneys’ fees under the ADA. Id., at 1281.

               Accordingly, as Longhini failed to make any pre-suit demand to MANGLAR it

     appears that the intent of this ADA plaintiff is to file lawsuits and collect attorneys fees

     without providing any opportunity to fulfill the spirit and purpose of the ADA by

     allowing defendants the opportunity to cure any real ADA violations, known or unknown

     to them, without being forced into litigation and without triggering any obligation to pay

     plaintiff’s attorneys’ fees. As the Doran Court accurately stated,

                      “[l]itigation is not necessarily needed to obtain ADA
                      compliance. A wise business will comply with fair warning
                      of ADA problems, and statistics presented to Congress
                      show that most do. A true attorney general would not
                      immediately sue, but would give a business an opportunity
                      to fix the problem … An unambiguous warning notice
                      would specify in detail the nature of the claimed ADA
                      violation, and warn of the need for lawsuit if the defect is
                      not fixed within a reasonable time.”

            Doran, supra at 133-34.

               Accordingly, the Plaintiff’s demand for attorneys’ fees should be stricken, based

     upon the Plaintiff’s failure to provide any pre-suit notice to MANGLAR and an

     opportunity to cure any ADA violations within a reasonable time prior to filing the

     subject lawsuit.

     III.      Conclusion

               For all of the foregoing reasons, the Defendant, MANGLAR, LLC, respectfully

     requests that this Honorable Court dismiss this case for failure to state a cause of action.

     Additionally, the Defendant respectfully requests that the case be dismissed with

     directions to join the Rule 19 parties set forth herein above. Finally, the Defendant



                                                   9
Case 1:20-cv-21171-KMW Document 7 Entered on FLSD Docket 04/03/2020 Page 10 of 10
                                                                            Longhini v. Manglar, LLC
                                                     Manglar’s Motion to Dismiss Plaintiff’s Complaint
                                                                         Case No. 20-CV-21171-KMW

      requests that this action be dismissed as violative of the Defendant’s fundamental due

      process and strike all attorneys’ fees requested by the Plaintiff.



                                                     Respectfully submitted,

                                                     LAW OFFICE OF MICHAEL J. REPPAS, P.A.
                                                     COUNSEL FOR DEFENDANT, MANGLAR, LLC
                                                     1398 SW 160TH AVE., SUITE 102
                                                     WESTON, FLORIDA 333265
                                                     TEL: (305)822-8422
                                                     E-MAIL: REPPAS@REPPASLAW.COM

                                                     By: __s/ Michael J. Reppas______
                                                            MICHAEL J. REPPAS, ESQ.
                                                            FBN: 124702


                                   CERTIFICATE OF SERVICE
             I HEREBY CERTIFY that a true and correct copy of the foregoing was
      electronically filed with the Clerk of the Court on this 3rd day of April, 2020, using the
      CM/ECF system, which will send a notice of electronic filing to all counsel of record,
      including to Plaintiff’s counsel, Anthony J. Perez, Esq., 4937 SW 74 Court, Unit 3,
      Miami, Florida 33155.

                                                     By: __s/ Michael J. Reppas______
                                                            MICHAEL J. REPPAS, ESQ.
                                                            FBN: 124702




                                                    10
